Exhibit 10.41

 

FIRST AMENDMENT TO FORBEARANCE AGREEMENT
AND FOURTH AMENDMENT TO CREDIT AGREEMENT

 

This First Amendment to Forbearance Agreement and Fourth Amendment to Credit
Agreement (herein, the “Agreement”) is made as of this 25th day of August, 2008,
by and among Smart Business Advisory and Consulting, LLC, a Delaware limited
liability company (the “Borrower”), Smart Business Holdings, Inc., a Delaware
corporation (the “Parent”), the direct and indirect subsidiaries of the borrower
party to the Credit Agreement (hereinafter defined), as guarantors (the
“Guarantors”), the banks and other financial institutions party to this
Agreement, as lenders (the “Lenders”), and Bank of Montreal, as Administrative
Agent for the Lenders (the “Administrative Agent”).

 

R E C I T A L S:

 

A.                   The Lenders currently extend credit to the Borrower on the
terms and conditions set forth in that certain Credit Agreement dated as of
May 15, 2007, as amended, by and among the Borrower, the Parent, the Guarantors
from time to time party thereto, the Lenders, and the Administrative Agent (as
amended, the “Credit Agreement”).

 

B.                     The Borrower, the Parent, the Guarantors, the Lenders and
the Administrative Agent are parties to that certain Forbearance Agreement dated
as of June 30, 2008 (the “Forbearance Agreement”), pursuant to which, among
other things, the Lenders agree to forbear from enforcing certain rights and
remedies as a result of the Existing Defaults referred to therein.

 

C.                   The Borrower acknowledges that it has failed to comply with
(i) Section 8.5(b) of the Credit Agreement due to the Parent’s failure to timely
deliver its annual financial statements in accordance with such section for the
fiscal year ended December 31, 2007 and, as a result of such failure, an Event
of Default has occurred under Section 9.1(b) of the Credit Agreement (the
“Reporting Default”) and (ii) Sections 8.22(a), 8.22(b) and 8.22(c) of the
Credit Agreement as of December 31, 2007, March 31, 2008 and June 30, 2008 and,
as a result of such non-compliance, an Event of Default has occurred under
Section 9.1(b) of the Credit Agreement (the “Covenant Default”; and, together
with the Reporting Default, the “Existing Defaults”).

 

D.                    The Lenders are not willing to waive the Existing
Defaults.

 

E.                      The Borrower has requested that (i) the Scheduled
Standstill Expiration Date set forth in the Forbearance Agreement be extended to
September 23, 2008, and (ii) certain other amendments be made to the Forbearance
Agreement and the Credit Agreement, and the Lenders are willing to do so on the
terms, conditions, and provisions contained in this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.                        Incorporation of Recitals; Defined Terms.  The
Borrower acknowledges that the Recitals set forth above are true and correct in
all material respects.  The defined terms in the Recitals set forth above are
hereby incorporated into this Agreement by reference.  All other

 

--------------------------------------------------------------------------------


 

capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the Forbearance Agreement or Credit Agreement, as
applicable.

 

2.                        Amounts Owing.  The Borrower acknowledges and agrees
that the principal amount of Loans, Letters of Credit and Hedging Liability as
of August 25, 2008, is $45,434,650 ($44,550,000 in Term Loans, $0 in Revolving
Loans, $0 in Swing Loans, $0 in Letters of Credit and $884,650 in Hedging
Liability), and such amount (together with interest and fees thereon) is justly
and truly owing by the Borrower without defense, offset or counterclaim.

 

3.                        Acknowledgment of Default(s).  The Existing Defaults
constitute Events of Default under the Credit Agreement.  The Borrower
acknowledges that, as a result of the Existing Defaults, the Lenders are
permitted and entitled under Sections 7.1 and 9.2 of the Credit Agreement to
decline to provide further credit to the Borrower, to terminate the Commitments,
to accelerate the Obligations, to enforce Liens granted under the Collateral
Documents, and to exercise any other rights or remedies that may be available
under the Loan Documents or under applicable law.  Except as set forth on
Schedule 1 hereto, which Events of Default shall constitute Existing Defaults
for all purposes of this Agreement, the Borrower represents to the
Administrative Agent and Lenders that there are no Defaults or Events of Default
other than the Existing Defaults.  Notwithstanding the foregoing, the inclusion
of the events set forth on Schedule 1 as Existing Defaults for the purposes of
this Agreement shall not be deemed a waiver or approval by the Lenders of such
events or any Default or Event of Default arising therefrom.

 

4.                        Amendments to Forbearance Agreement.  Subject to the
satisfaction of the conditions precedent set forth in Section 13 below, the
Forbearance Agreement shall be amended as follows:

 

4.1.                              The term “Scheduled Standstill Expiration
Date” as defined in the Forbearance Agreement shall be amended in its entirety
to read as follows:

 

“Scheduled Standstill Expiration Date” means 5:00 p.m., Chicago time, on
September 23, 2008.

 

4.2.                              Section 4 of the Forbearance Agreement shall
be amended in its entirety and as so amended shall be restated as follows:

 

4.                                       Forbearance.  Unless and until a
Standstill Termination occurs, the Lenders will not accelerate the Obligations
or enforce any of the Liens granted under the Collateral Documents or, except as
provided below, exercise any other rights or remedies available solely by reason
of the Existing Defaults, including without limitation the imposition of
increased pricing pursuant to Section 1.10 of the Credit Agreement and the
making of a demand for payment under any Loan Document executed by any
Guarantor.  Each Guarantor shall be a third party beneficiary of this provision
of the Agreement.

 

2

--------------------------------------------------------------------------------


 

5.                        Amendments to Credit Agreement.  Subject to the
satisfaction of the conditions precedent set forth in Section 14 hereof, the
defined term “Obligations” appearing in Section 5.1 of the Credit Agreement is
hereby amended in its entirety and as so amended shall be restated to read as
follows:

 

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans and the Hedging Liability evidenced by that certain ISDA
Master Agreement dated as of June 25, 2007 between the Borrower and Bank of
Montreal, all Reimbursement Obligations owing under the Applications, all fees
and charges payable hereunder, and all other payment obligations of the Borrower
or any of its Subsidiaries arising under or in relation to any Loan Document, in
each case whether now existing or hereafter arising, due or to become due,
direct or indirect, absolute or contingent, and howsoever evidenced, held or
acquired.

 

6.                        Principal and Interest Payments.  The Borrower shall
continue to pay all principal and interest on the Loans and Reimbursement
Obligations on all Letters of Credit (if any) when due, including, without
limitation, the Borrower shall continue to make all scheduled payments of
principal on the Term Loans as and when due under the Credit Agreement.

 

7.                        Capital Contribution Agreement.  The parties hereto
acknowledge and agree that the Required Lenders have directed the Administrative
Agent to deliver a written request to Great Hill Equity Partners III, L.P. (the
“Equity Sponsor”) directing the Equity Sponsor to make a cash equity
contribution (the “Contribution”) to the Parent in accordance with the terms of
that certain Capital Contribution Agreement dated as of October 23, 2007 (the
“Capital Contribution Agreement”), among the Borrower, the Parent, the Equity
Sponsor and the Administrative Agent.  The parties hereto acknowledge and agree
that notwithstanding anything contained in the Credit Agreement, the Capital
Contribution Agreement or any other Loan Document to the contrary, the
Contribution may be made by the Equity Sponsor in the form of equity or
Subordinated Debt convertible into equity and, any such Subordinated Debt shall
be deemed permitted to exist under the terms of Section 8.7 of the Credit
Agreement.  To the extent that the Contribution is made in the form of
Subordinated Debt convertible into equity, any capital stock of the Parent
deemed issued in consideration of such conversion shall not be deemed an equity
issuance for purposes of Section 1.9(b)(ii) or 1.9(b)(iv) of the Credit
Agreement.

 

By its execution hereof, the Parent acknowledges and agrees to immediately
contribute the entire amount of the Contribution to the Borrower as required by
the terms of the Capital Contribution Agreement.  Notwithstanding anything
contained in the Credit Agreement (including any amendments thereto) or the
other Loan Documents to the contrary, the Borrower shall deliver all proceeds of
the Contribution to the Administrative Agent promptly upon its receipt of the
same and the Administrative Agent shall deposit such proceeds into the
Collateral Account to be held as security for, and for application by the
Administrative Agent to the Obligations as directed by the Required Lenders.

 

3

--------------------------------------------------------------------------------


 

In furtherance of the foregoing, the Parent confirms and agrees to take all
actions necessary to convert any such Subordinated Debt into capital stock of
the Parent in satisfaction and payment in full of the entire then outstanding
principal amount of such Subordinated Debt on or prior to the earlier to occur
of (i) September 10, 2008 and (ii) any such earlier date upon which the
Administrative Agent acting at the direction of the Required Lenders requires
such conversion by written notice to the Parent and the Equity Sponsor.

 

8.                          Additional Agreements.  The Borrower further agrees
that:

 

(a)                             The Administrative Agent shall have the right to
re-engage on behalf of the Lenders FTI Consulting, Inc., to evaluate the
financial condition, operating performance, and business prospects of the
Borrower and its Subsidiaries and to perform such other information gathering or
evaluation acts as may be reasonably requested by the Administrative Agent or
the Required Lenders, and the reasonable costs and expenses of such financial
advisor shall be borne by the Borrower (without any agreement to cap such
expenses) and constitute part of the Obligations.  The Borrower shall take
reasonable steps to make available to such financial advisor and its
representatives such information respecting the financial condition, operating
performance, and business prospects of the Borrower and its Subsidiaries as may
be reasonably requested and shall make its officers, employees, and requests its
independent public accountants to be available with reasonable prior notice to
discuss such information with such financial advisor and its representatives.

 

(b)                            Notwithstanding anything contained in the Credit
Agreement to the contrary, during the period from and including the date hereof
to and including the Scheduled Standstill Expiration Date, the Borrower shall
not, nor shall it permit any of its Subsidiaries to, incur Capital Expenditures
in an aggregate amount in excess of $100,000.

 

9.                          Additional Standstill Termination Events.  Any
failure by the Borrower for any reason to comply with any term, condition or
provision contained in this First Amendment to Forbearance Agreement shall be
deemed an additional Standstill Termination for all purposes of the Forbearance
Agreement.  Without limiting the foregoing, any failure by the Parent or the
Equity Sponsor to comply with the terms and conditions of the Capital
Contribution Agreement (as modified or amended by Section 7 hereof) and the
terms of Section 7 of this Agreement shall constitute an additional Standstill
Termination for all purposes of the Forbearance Agreement.

 

10.                            No Waiver and Reservation of Rights.  The
Borrower acknowledges that the Lenders are not waiving the Existing Defaults,
but are simply agreeing to forbear from exercising their rights with respect to
the Existing Defaults to the extent expressly set forth in this Agreement. 
Without limiting the generality of the foregoing, the Borrower acknowledges and
agrees that immediately upon expiration of the Standstill Period, the
Administrative Agent and the Lenders have all of their rights and remedies with
respect to the Existing Defaults to the same extent, and with the same force and
effect, as if the forbearance had not occurred.  The Borrower will not assert
and hereby forever waives any right to assert that the Administrative Agent or
the Lenders are obligated in any way to continue beyond the Standstill Period to
forbear from enforcing their rights or remedies or that the Administrative Agent
and the Lenders are not

 

4

--------------------------------------------------------------------------------


 

entitled to act on the Existing Defaults after the occurrence of a Standstill
Termination as if such default had just occurred and the Standstill Period had
never existed.  The Borrower acknowledges that the Lenders have made no
representations as to what actions, if any, the Lenders will take after the
Standstill Period or upon the occurrence of any Standstill Termination, a
Default or Event of Default, and the Lenders and the Administrative Agent must
and do hereby specifically reserve any and all rights, remedies, and claims they
have (after giving effect hereto) with respect to the Existing Defaults and each
other Default or Event of Default that may occur.

 

11.                            RELEASE.  FOR VALUE RECEIVED, INCLUDING WITHOUT
LIMITATION, THE AGREEMENTS OF THE LENDERS IN THIS AGREEMENT, THE BORROWER HEREBY
RELEASES THE ADMINISTRATIVE AGENT AND EACH LENDER, ITS CURRENT AND FORMER
SHAREHOLDERS, DIRECTORS, OFFICERS, AGENTS, EMPLOYEES, ATTORNEYS, CONSULTANTS,
AND PROFESSIONAL ADVISORS (COLLECTIVELY, THE “RELEASED PARTIES”) OF AND FROM ANY
AND ALL DEMANDS, ACTIONS, CAUSES OF ACTION, SUITS, CONTROVERSIES, ACTS AND
OMISSIONS, LIABILITIES, AND OTHER CLAIMS OF EVERY KIND OR NATURE WHATSOEVER,
BOTH IN LAW AND IN EQUITY, KNOWN OR UNKNOWN, WHICH THE BORROWER HAS OR EVER HAD
AGAINST THE RELEASED PARTIES FROM THE BEGINNING OF THE WORLD TO THIS DATE,
INCLUDING, WITHOUT LIMITATION, THOSE ARISING OUT OF THE EXISTING FINANCING
ARRANGEMENTS BETWEEN THE BORROWER AND THE LENDERS, AND THE BORROWER FURTHER
ACKNOWLEDGES THAT, AS OF THE DATE HEREOF, IT DOES NOT HAVE ANY COUNTERCLAIM,
SET-OFF, OR DEFENSE AGAINST THE RELEASED PARTIES, EACH OF WHICH THE BORROWER
HEREBY EXPRESSLY WAIVES.

 

12.                            Loan Documents Remain Effective.  Except as
expressly set forth in this Agreement, the Loan Documents and all of the
obligations of the Borrower thereunder, the rights and benefits of the
Administrative Agent and Lenders thereunder, and the Liens created thereby
remain in full force and effect.  Without limiting the foregoing, the Borrower
agrees to comply with all of the terms, conditions, and provisions of the Loan
Documents except to the extent such compliance is irreconcilably inconsistent
with the express provisions of this Agreement.  This Agreement and the Loan
Documents are intended by the Lenders as a final expression of their agreement
and are intended as a complete and exclusive statement of the terms and
conditions of that agreement.

 

13.                            Fees and Expenses.  The Borrower hereby agrees to
pay to the Administrative Agent, for ratable distribution to the Lenders in
accordance with their respective outstanding Term Loans, a forbearance fee (the
“Forbearance Fee”) of $30,000.  The Forbearance Fee shall be due and payable on
the date hereof.  The Borrower shall also pay on demand all fees and expenses
(including attorneys’ fees) incurred by the Administrative Agent and its counsel
in connection with this Agreement and the other instruments and documents being
executed and delivered in connection herewith, and all fees and expenses of
counsel to the Administrative Agent with respect to the credit facilities
subject to the Credit Agreement.

 

14.                            Conditions Precedent.  The effectiveness of this
Agreement is subject to the satisfaction of the following conditions precedent: 
(a) the Borrower, the Administrative Agent, and the Required Lenders shall have
executed and delivered this Agreement, and the Guarantors shall have executed
and delivered their reaffirmation, acknowledgment, and consent in the space

 

5

--------------------------------------------------------------------------------


 

provided for that purpose below, (b) the Equity Sponsor shall have executed and
delivered a Debt Subordination Agreement in form and substance acceptable to the
Required Lenders and (c) the Borrower shall have made payment of the Forbearance
Fee and current legal fees and expenses referred to in Section 14 above.

 

15.                            Miscellaneous.  By its acceptance hereof, the
Borrower hereby represents that it has the necessary power and authority to
execute, deliver, and perform the undertakings contained herein, and that this
Agreement constitutes the valid and binding obligation of the Borrower
enforceable against it in accordance with its terms.  Any provision of this
Agreement held invalid, illegal, or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such invalidity,
illegality, or unenforceability without affecting the validity, legality, and
enforceability of the remaining provision hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.  The parties hereto hereby acknowledge and
agree that this Agreement shall constitute a Loan Document for all purposes of
the Credit Agreement and the other Loan Documents.  Unless otherwise expressly
stated herein, the provisions of this Agreement shall survive the termination of
the Standstill Period.  This Agreement may be executed in counterparts and by
different parties on separate counterpart signature pages, each of which
constitutes an original and all of which taken together constitute one and the
same instrument.  Delivery of executed counterparts of this Agreement by
telecopy shall be effective as an original.  This Agreement shall be governed by
Illinois law and shall be governed and interpreted on the same basis as the
Credit Agreement.

 

[SIGNATURE PAGES TO FOLLOW]

 

6

--------------------------------------------------------------------------------


 

This First Amendment to Forbearance Agreement and Fourth Amendment to Credit
Agreement is entered into as of the date and year first above written.

 

 

“BORROWER”

 

 

 

SMART BUSINESS ADVISORY AND CONSULTING, LLC

 

 

 

 

 

By

 

Name

 

 

Title

 

 

7

--------------------------------------------------------------------------------


 

Accepted and agreed to.

 

 

 

 

BANK OF MONTREAL, as L/C Issuer, and as Administrative Agent

 

 

 

 

 

By

 

Name

 

 

Title

 

 

 

 

BMO CAPITAL MARKETS FINANCING, INC., as a Lender and as Swing Line Lender

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

 

 

BANK OF MONTREAL, as a Lender

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

 

 

MC FUNDING LTD.

 

 

 

By:

Monroe Capital Management LLC,

 

 

as Collateral Manager

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

MC FUNDING 2007-1 LTD.

 

 

 

By:

Monroe Capital Management LLC,

 

 

as Collateral Manager

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

8

--------------------------------------------------------------------------------


 

 

GARRISON FUNDING 2008-1 LTD.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

 

 

 

By:

Babson Capital Management LLC,

 

 

as Investment Advisor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

BABSON MD-MARKET CLO LTD. 2007-II

 

 

 

By:

Babson Capital Management LLC,

 

 

as Collateral Manager

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

9

--------------------------------------------------------------------------------


 

 

SARGAS CLO I LTD.

 

 

 

By:

Sargas Asset Management, LLC, its

 

 

Portfolio Manager

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

 

 

 

CS ADVISORS CLO II LTD.

 

 

 

By:

CapitalSource Advisors LLC,

 

 

as Portfolio Manager and attorney-in-fact

 

 

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

 

 

 

CS ADVISORS CLO III LTD.

 

 

 

 

By:

CapitalSource Advisors LLC,

 

 

as Portfolio Manager and attorney-in-fact

 

 

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

 

 

 

COLTS 2005-2 LTD, AS LENDER

 

 

 

 

By:

Structured Asset Investors, LLC

 

 

as Collateral Manager

 

 

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

10

--------------------------------------------------------------------------------


 

 

COLTS 2007-1 LTD, AS LENDER

 

 

 

By:

Structured Asset Investors, LLC

 

 

as Collateral Manager

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

11

--------------------------------------------------------------------------------


 

REAFFIRMATION, ACKNOWLEDGEMENT, AND CONSENT OF GUARANTORS

 

Each of the undersigned heretofore executed and delivered to the Administrative
Agent and the Lenders one or more Loan Documents in support of the Obligations,
Hedging Liability, and Funds Transfer and Deposit Account Liability referred to
above.  Each of the undersigned acknowledges and consents to the Agreement set
forth above and agrees to be bound thereby (and, without limiting the foregoing,
each of the undersigned further agrees that the undersigned shall be bound by
Sections 1, 2, 3, 7, 9, 10 and 11 above as if all references in such Sections to
the Borrower were references to the Borrower and the undersigned) and confirms
that the Loan Documents executed by it, and all of the obligations of the
undersigned thereunder, remain in full force and effect.  Each of the
undersigned further agrees that the consent of the undersigned to any amendment
or modification to the Agreement or any of the Loan Documents referred to
therein shall not be required as a result of this consent having been obtained. 
Each of the undersigned acknowledges that the Administrative Agent and the
Lenders are relying on the assurances provided herein in entering into the
Agreement set forth above and maintaining credit outstanding to the Borrowers.

 

 

SMART BUSINESS HOLDINGS, INC.

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

The repayment of a Parent Subordinated Note for approximately $25,000.

 

The repayment of a Parent Subordinated Note for approximately $13,500 and the
repurchase by the Parent of capital stock of the Parent for approximately
$66,500.

 

The repurchase by the Parent of $500,000 of capital stock of the Parent
previously held by terminated Managing Directors in April of 2008 from SBAC, LLC
(“SBAC”).  SBAC initially acquired the capital stock of the Parent from
departing Managing Directors upon their departure for administrative purposes as
opposed to the Parent directly repurchasing the capital stock of the Parent at
such time.

 

The settlement of litigation currently in process related to the non-compete
agreements of individuals hired by the Borrower that is currently being
negotiated.  The Borrower will pay approximately $1.5 million to settle the
suit.

 

The failure of the Parent to timely file and pay franchise tax for 2007 in the
state of Delaware.  The Parent has since filed and paid the franchise tax and
the minor interest and penalties.

 

The divesture of the Borrower’s Baltimore Private Client practice for
approximately $1.3 million that is currently being negotiated.

 

The Borrower has not transferred its operating cash accounts to the Agent
pursuant to Section 8.23 of the Credit Agreement.  Additionally, deposit account
control agreements were not executed until March of 2008.

 

Commencing with the calendar month ended June 30, 2008, the monthly financial
reports provided by the Borrower pursuant to Section 8.5(a) of the Credit
Agreement will be compared against the revised business plan dated August 12,
2008 for purposes of Section 8.5(a)(ii).

 

--------------------------------------------------------------------------------

 

 

 